Ro bi nson + Cole Chrysler East Building

666 Third Avenue, 20 floor
New York, NY 10017-4132
Main (212) 451-2900

Fax (212) 451-2999

June 3, 2021

  

Via ECE SO ORDERED

Hon. George B. Daniels

United States District Judge
United States District Court
Southern District of New York Cy
40 Foley Square, Room 240 ‘i UN A Anas
New York, NY 10007 PU POY

The status conference is adjourned from
June 8, 2021 to September 28, 2021 at 9:45 a.m.

8. Vaiise

FEOP CED DARIELS

Ee =

 
  

 

+
d
Wo

Need oS

RE: Diego Beekman Mut. Housing Ass’n Housing Dev. Fund Corp. v. Liberty Mut.
Ins. Co., et al., No. 1:20-cv-10912

Dear Judge Daniels:

This firm represents Defendants Liberty Mutual Insurance Company and American
Economy Insurance Company (“Defendants”) in the above-referenced insurance coverage
dispute. As discussed on a recent call with Chambers, we submit this joint status report and
request for: (1) an adjournment of the initial pretrial conference scheduled for June 8, 2021 at
9:45 a.m.; and (2) a 60-day extension of fact discovery to allow the parties time to respond to
written discovery and explore mediation.

As the Court is aware, the parties accepted the Court’s proposed case management
plan (ECF No. 15). The parties have served (and are in the process of responding to) written
discovery requests. The parties are also discussing mediation. Currently, there are no
pending motions or issues that require the Court’s attention at this time. Accordingly, the
parties respectfully request: (1) an adjournment of the initial pretrial conference scheduled
for June 8, 2021; and (2) a 60-day extension of fact discovery to allow the parties time to
respond to written discovery and explore mediation.

This request is made on consent. This is the first request for an extension of discovery
deadlines.

 

Boston | Hartford | New York | Pravidenee | Miami | Stamford | LosAngeles | Wilmington | Philadelphia | Albany |} NewLondon | re.com

Robinson & Cole .ir

 

 
Robinson+Cole

Hon. George B. Daniels
June 3, 2021
Page 2 of 2

Please do not hesitate to contact us, if the Court requires any additional information.
The parties are also available on June 8, 2021 at 9:45 a.m., if the Court would like to go forward
with the conference as scheduled and discuss the parties’ request.

Respectfully submitted,

/s/ Gerald P. Dwyer, Jr.

Gerald P. Dwyer, Jr.

Cara C. Vecchione

ROBINSON & COLE LLP

Attorneys for Defendants Liberty Mutual Insurance Company
and American Economy Insurance Company

cc: Counsel of record (via ECF)

 

|
I!

 
